EXHIBIT 15 ACCOUNTANT’S ACKNOWLEDGEMENT To the Board of Directors and Shareholders of Mediware Information Systems, Inc.: We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of Mediware Information Systems, Inc. for the three-month period ended September 30, 2009 and 2008, as indicated in our report dated November 3, 2009; because we did not perform an audit, we expressed no opinion on that information. We are aware that Mediware Information Systems, Inc. has incorporated by reference in
